FILED
                            NOT FOR PUBLICATION                             APR 19 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EDMUND DUDA,                                     No.   14-70585

              Petitioner,                        Agency No. A027-266-245

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

       Edmund Duda, a native and citizen of Poland, seeks review of the Board of

Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s

denial of a motion to reopen and review de novo questions of law. Mohammed v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We grant the petition for review

and remand.

      In denying Duda’s motion to reopen, the BIA applied the general standard

for motions to reopen in determining that Duda had not met the heavy burden of

proving that the new evidence would likely change the result in the case. See

Matter of Coelho, 20 I. & N. Dec. 464, 472-73 (BIA 1992) (explaining that a party

who seeks to reopen proceedings to pursue relief bears a “heavy burden” of

proving that if proceedings before the immigration judge were reopened the new

evidence would likely change the result in the case). However, the BIA did not

conduct a separate prejudice analysis under the lower standard for motions to

reopen based on ineffective assistance of counsel or provide a reasoned

explanation for its decision. See Bonilla v. Lynch, 840 F.3d 575, 588-89 (9th Cir.

2016); Maravilla Maravilla v. Ashcroft, 381 F.3d 855, 859 (9th Cir. 2004) (“[T]he

BIA directly adjudged the question of whether petitioners would win or lose their

claim. The BIA thus abused its discretion by weighing the new prejudice evidence

under standards more stringent than were proper: It should have asked only

whether [prior counsel’s] deficient performance may have affected the

proceedings.”); Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005) (“We

have long held that the BIA abuses its discretion when it fails to provide a reasoned


                                          2                                     14-70585
explanation for its actions.”). We remand this matter to the BIA so that it may

address Duda’s ineffective assistance claim and apply the correct standard. See

INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      In light of this disposition, we do not reach Duda’s remaining contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                   14-70585